Title: From John Adams to John Peter De Windt, 1 May 1817
From: Adams, John
To: De Windt, John Peter



Dear Sir
Quincy May 1st. 1817

You would be pleased to See the pretty Figure your Peach Trees and Cherry Trees make in my Garden. Their buds are at least a fortnight more forward than any of our native Trees. I hope you will contrive to come and see them next fall.
Be Sure to bring the Sprightly Elizabeth with you. Tell her never to forget how her great grandfather Smoked his Segar. Tell her, if She will come and See him again he will endeavour to give her Some good Advice for her to remember, and that will be to be good and to do good.
Thank Caroline for her Smoked Beuf, which is excellent and will enable me, to treat my military and naval Friends now and then with a Sandwitch. Her “Beuf fumée,” is quite a Luxury.
My greatest Want, is Some One to read to me. I well remember how you delighted me, by reading Eustace to me. I have been ever Since endeavouring to purchase him, but not a Copy of him is to be found in Boston. Although it is an insidious, partial prejaced Book of a bigotted Priest of an execrable Religion, there are So many Subjects of Speculation and Investigation, that I think him at least as important to be Studied as Chateaubriand.
Thanks for you kind and gerous presents and love / to all, with the Sincere Esteem and cordial Affection / of
John Adams